Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

The pre-brief appeal conference request filed on March 29, 2021 and communications filed on March 1, 2021 and October 23, 2020 have been considered.

	Drawings

Figure 15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Salisbury, Jr. et al. (US 6,522,906) in view of Sukovic et al. (WO 2005/013841).

Regarding claims 17 and 27, Salisbury, Jr. et al. discloses a surgical robotics system (10, Fig. 1), comprising:
a robotic device (20) comprising:
a base (base of 20, Fig. 1);
a robotic arm (26) extending from the base and having a distal end (distal 
end of 26, Fig. 1) configured to be coupled to a tool (28); and
a processor (column 9, lines 30-40) configured to:
perform one or more coordinate transformations to calculate a position of 
the tool (column 10, lines 41-44; column 9, lines 64-67) relative to the anatomical feature (column 3, line 65 – column 4, line 2).

Salisbury, Jr. et al. does not disclose
a first marker coupled in fixed relation to the base;

collect first data indicative of a position of the first marker; and
collect second data indicative of a position of a second marker, the 
second marker configured to be coupled in fixed relation to an anatomical feature of a patient; and
the processor configured to:
perform one or more coordinate transformations to calculate a position of 
the tool relative to the anatomical feature based on the first data and the second data.

Sukovic et al. discloses
a first marker (16) coupled (16’s are coupled to 26, Fig. 1) in fixed relation to a base (body of a surgeon, Fig. 1);
a tracking system (12) configured to:
collect first data indicative of a position of the first marker (16 of 16’s, page 
3, lines 24-25); and
collect second data indicative of a position of a second marker (another 
16 of 16’s, page 3, lines 25-26), the second marker configured to be coupled in fixed relation to an anatomical feature of a patient (page 3, lines 6-7, 25-26); and
a processor (24) configured to:
perform one or more coordinate transformations to calculate a position of 
the tool (14) relative to the anatomical feature based on the first data and the second data (page 3, lines 24-31).



Regarding claim 27, while Salisbury, Jr. et al. does not expressly disclose one or more non-transitory computer readable-media storing program instructions that, when executed by the processor, cause the processor to perform operations, Salisbury, Jr. et al. discloses a processor for effecting control between master control device input and responsive robotic arm and surgical instrument output and for effecting control between robotic arm and surgical instrument input and responsive master control output in the case of, e.g., force feedback, or the like (column 9, lines 30-40). Accordingly, it would have been obvious to provide Salisbury, Jr. et al. with one or more non-transitory computer readable-media storing program instructions to be executed by the processor, causing the processor to perform control operations. Non-transitory computer readable-media are well-known for storing program instructions.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Salisbury, Jr. et al. with one or more non-transitory computer readable-media for the purpose of storing program instructions to be executed by the processor, causing the processor to perform control operations.



Regarding claims 18 and 28, Salisbury, Jr. et al. does not disclose a registration probe; wherein:
the tracking system is configured to collect third data indicative of a position of the registration probe; and
the processor is configured to define a first coordinate transformation of the one or more coordinate transformations using the third data.

Sukovic et al. discloses a registration probe (one of 14’s, page 5, line 29 – page 6, line 2); wherein:
the tracking system is configured to collect third data indicative of a position of the registration probe (page 5, line 30 – page 6, line 1); and
the processor (24) is configured to define a first coordinate transformation of the one or more coordinate transformations using the third data (page 4, line 32 – page 5, line 7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Salisbury, Jr. et al. with a registration probe as disclosed by Sukovic et al. for the purpose of locating and displaying the probe (page 5, line 30 – page 6, line 1).

Regarding claims 19 and 29, Salisbury, Jr. et al. discloses an end effector configured to be removably and repeatedly coupled to the distal end of the robotic arm (column 6, lines 40-44; column 8, lines 19-23), wherein:
the tracking system (24) is configured to collect fourth data indicative of a position of the end effector (column 9, lines 48-50).

However, Salisbury, Jr. et al. does not expressly disclose an end effector marker configured to be removably and repeatedly coupled to the distal end of the robotic arm, wherein:
the tracking system is configured to collect fourth data indicative of a position of the end effector marker; and
the processor is configured to define a second coordinate transformation of the one or more coordinate transformations based on the first data and the fourth data.

Sukovic et al. discloses an end effector marker (16’s) configured to be coupled to the end effector (14) (Fig. 1), wherein:
the tracking system (12) is configured to collect fourth data indicative of a position of the end effector marker (page 3, lines 24-25); and
the processor (24) is configured to define a second coordinate transformation of the one or more coordinate transformations based on the first data and the fourth data (computations of position and orientation of 14’s, 16’s, patient, page 3, lines 24-31). It 
The combination of an end effector marker coupled to the end effector (Sukovic et al.) while the end effector is removably and repeatedly coupled to the distal end of the robotic arm (Salisbury, Jr. et al.) teaches an end effector marker configured to be removably and repeatedly coupled to the distal end of the robotic arm.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Salisbury, Jr. et al. with an end effect marker as disclosed by Sukovic et al. for the purpose of tracking the position and orientation of the end effector.

Regarding claims 20 and 30, Salisbury, Jr. et al. discloses the robotic arm comprises a plurality of joints (column 7, lines 55-57; Fig. 2); and the processor (control system, column 7, line 55; column 9, lines 30-40) is configured to define a third coordinate transform of the plurality of coordinate transformations (control movement of arm, column 7, lines 48-53) based on fifth data indicative of angles of the plurality of joints (movement is based on determined joint positions, column 7, lines 53-57, within the three degrees of freedom movement, column 7, lines 42-44).

Regarding claim 21, Salisbury, Jr. et al. discloses sensors configured to detect the angles of the plurality of joints (column 7, lines 53-57).



Regarding claim 23, Salisbury, Jr. et al. does not disclose the first marker comprises an array of reflective circles and the tracking system is configured to detect infrared light reflected by the array of reflective circles.

Sukovic et al. discloses the first marker comprises an array of reflective circles (16, Fig. 1) and the tracking system is configured to detect infrared light reflected by the array of reflective circles (page 3, lines 19-21).

While Sukovic et al. does not disclose the first marker comprises an array of reflective spheres, it has been held that to make a change in shape from a circle shape to a spherical shape involves only routine skill in the art (see In re Dailey, 149 USPQ 47 (CCPA 1976) for the purpose of reflect light in 3D. 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Salisbury, Jr. et al. as modified by Sukovic et al. with a first marker comprises an array of reflective spheres for the purpose of reflecting light in 3D.

Regarding claims 24 and 35, Salisbury, Jr. et al. does not disclose the tracking system comprises a stereo camera pair (25’s).

Sukovic et al. discloses the tracking system comprises a stereo camera pair (25’s).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Salisbury, Jr. et al. with the tracking system comprises a stereo camera pair as disclosed by Sukovic et al. for the purpose of tracking a position of a tool.

Regarding claims 25 and 33, Salisbury, Jr. et al. discloses a processor (control system) is further configured to control the robotic arm to guide the position of the tool to a target point at the anatomical feature (column 3, line 65 – column 4, line 2).

Regarding claims 26 and 36, Salisbury, Jr. et al. does not disclose the processor is further configured to update the one or more coordinate transformations in response to a change in the position of the first array marker or a change in the position of the second array marker.

Sukovic et al. discloses the processor is further configured to update the one or more coordinate transformations in response to a change in the position of the first array marker or a change in the position of the second array marker (tracking system 12 tracks locators 16’s in 3D, page 3, lines 14-21) 



Regarding claim 32, Salisbury, Jr. et al. discloses defining the third coordinate transform further comprises performing a forward kinematics process (column 3, line 65 – column 4, line 2).

Regarding claim 34, Salisbury, Jr. et al. discloses controlling the robotic arm to confine the robotic arm from deviating from a volume defined relative to the anatomical feature (column 3, line 65 – column 4, line 2).

Response to Arguments

Applicant's arguments filed on March 29, 2021, March 1, 2021, and October 23, 2020 have been fully considered but they are not persuasive.
With regard to the drawing objection, Applicants argue on March 1, 2021 that “[p]age 3 of the Office Action states that “FIG. 15 should be designated as - Related Art — The Examiner has not cited, nor is Applicant’s representative aware of, any rule which would require (or even authorize) labelling of a figure as “Related Art.”” 
Examiner’s position is that Figure 15 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

Examiner’s position is that this application is a continuation of parent reference US Patent 10,350,012. It has been determined in the parent reference that Fig. 15 is prior art. Thus, it would be confusing to not label Fig. 15 prior art in this application.
With regard to the rejection under 35 USC 103, Applicant’s arguments on March 29, 2021 with respect to the rejection(s) of claim(s) 17-36 pertaining to a human surgeon is not a surgical device have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Salisbury, Jr. et al. in view of Sukovic et al., as discussed above.
Applicants further argue “[t]he Advisory Action relies on an interpretation of “A first marker coupled in fixed relation to the base” as covering a scenario where “the surgeon’s body can remain still in the upright position. . . Accordingly, the locators 16’s (16’s attached to 26 and 16’s attached to 44) are in a fixed relation to the surgeon’s still upright body during the surgical procedure” (with reference to Sukovic).

Examiner’s position is that “a first marker coupled in fixed relation to the base” does not necessarily require the first marker to be coupled to the base. For instance, in Sukovic, the first marker (16) can be coupled to (26) while the first marker (16) is in a fixed relation to the based (since the surgeon’s body and 26 are not moving during the surgery procedure, Fig. 1). Sukovic discloses a surgeon standing in an upright position while holding a surgical instrument (14) to perform surgery on a patient (20) (Fig. 1). During a surgical procedure, movement of a surgeon’s hand is required to move the surgical instrument (14) to perform the surgery (page 3, lines 24-25), while the surgeon’s body can remain still in the upright position (see Fig. 1). Device 26 is at a fixed position above patient’s head during surgery (see Fig. 1). Accordingly, the locators 16’s (16’s attached to 26) are in a fixed relation to the surgeon’s still upright body during the surgical procedure. However, it is also understood that the locators 16’s may not be in a fixed relation to the surgeon’s body before or after the surgical procedure (the surgeon may move his or her body before or after the surgical procedure). This teaching is consistent with the instant invention wherein the array of markers (S3) is in a fixed position relative to a base (32) during a surgical procedure (instant specification, Fig. 2A shows that while marker (45) is coupled in a fixed relation to base (32), marker (45) is actually coupled to arm (34) but not to base (32).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Andersson et al. (US 2019/0290367) discloses “the position and orientation of the second tracker 102b relative the end-effector of the surgical instrument 103b can be determined and stored, such as in a transformation table or database” (paragraph 0110, lines 3-6). However, Andersson et al. does not disclose defining a coordinate transformation of the one or more coordinate transformations based on the first data (position of a marker in a fixed relation to the base of a robotic device) and the fourth data (position of end effector marker).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 31, 2021